DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 10/07/2020.
The Amendments to Claims 10-13, filed 10/07/2020, are acknowledged and accepted.
The Amendments to Claims 1 and 14-15, filed 10/07/2020, are acknowledged and not accepted. The term “bistable electrophoretic” is subject matter not described in the specification and is rejected below.
The Cancellation of Claims 4 and 9, filed 10/07/2020, are acknowledged and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, lines 6-7, the term “bistable electrophoretic” is not described in the specification.  The Applicant only discloses, in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (7475997), hereinafter Fujiwara in view of Ho et al. (2018/0017741), hereinafter Ho.
Regarding claim 1, Fujiwara discloses, in figure 11, an electro-optic display (105, display device) (col. 21, line 30) comprising, in order: a first light-transmissive electrode (175, common transparent electrode) (col. 21, 63-65), a layer of an electro-optic medium (73, liquid crystal layer) comprising charged particles in a fluid (col. 12, lines 11-38; Examiner notes that that a liquid crystal layer contains pixel  which consist of molecules aligned between two transparent electrodes; the molecules can be particles dispersed in a liquid) capable of being switched between an open state and a closed state upon application of an electric field wherein after switching the open state or closed state persists without 
Fujiwara fails to disclose an opaque material, a light-transmissive top layer, wherein the opaque material covers only a portion of the light-transmissive top layer.
Ho discloses an opaque material (16 and17, opaque layer) (paragraph 0013), a light-transmissive top layer (13 and 14, first and second light transmission element) (paragraph 0013), wherein the opaque material covers only a portion of the light-transmissive top layer (see annotated figure 1 below and paragraphs 0022 and 0023).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the opaque material and light-transmissive top layer of Ho for the purpose of blocking or absorbing light.

    PNG
    media_image1.png
    398
    708
    media_image1.png
    Greyscale

Regarding claim 2, Fujiwara discloses, in figure 11, an electro-optic display (105, display device) (col. 21, line 30), wherein at least one of the first and second light-transmissive electrode layers comprises a plurality of pixel electrodes (174, pixel electrodes) (col. 21, lines 50-52).

Regarding claim 5, Fujiwara discloses, in figure 11, an electro-optic display (105, display device) (col. 21, line 30), further comprising a color filter array (70, color filter array), such that the layer of electro-optic medium is between the color filter array and the plurality of retro-reflectors (48, retroreflectors) (col. 22, lines 56-58).
Regarding claim 7, Fujiwara discloses, in figure 11, an electro-optic display (105, display device) (col. 21, line 30), wherein at least one of the first and second light transmissive electrodes comprises a colored conductive material (col. 22, lines 56-60).
Regarding claim 8, Fujiwara discloses, in figure 11, an electro-optic display (105, display device) (col. 21, line 30), wherein the colored conductive material is at least one of red, green, and blue (col. 21, lines 60-65).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (7475997), hereinafter Fujiwara in view of Ho et al. (2018/0017741), hereinafter Ho as applied to claim 1 above, and further in view of Cornelissen et al. (6184949), hereinafter Cornelissen.
Regarding claim 6, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose further comprising a color filter array, such that the color filter array is between the layer of electro-optic medium and the plurality of retro-reflectors.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the color filter of Cornelissen for the purpose of sifting out unwanted light.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (7475997), hereinafter Fujiwara in view of Ho et al. (2018/0017741), hereinafter Ho as applied to claim 1 above, and further in view of Paolini, jr. et al. (9436056), hereinafter Paolini.
Regarding claim 10, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose wherein the charged particles have a color selected from the group consisting of red, green, blue, cyan, magenta, yellow, white, orange, and black.
Paolini discloses wherein the charged particles have a color selected from the group consisting of red, green, blue, cyan, magenta, yellow, white, orange, and black (col. 17, lines 18-19).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the electro-optic medium of Paolini for the purpose of displaying colored images.
Regarding claim 11, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose wherein the fluid is colorless.
Paolini discloses wherein the fluid is colorless (col. 16, line 44).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the fluid of Paolini for the purpose of displaying the colors.

Fujiwara fails to disclose wherein a color of the fluid is selected from the group consisting of red, green, blue, cyan, magenta, and yellow.
Paolini discloses wherein a color of the fluid is selected from the group consisting of red, green, blue, cyan, magenta, and yellow (col. 19, lines 35-38).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the electro-optic medium of Paolini for the purpose of displaying colored images.
Regarding claim 13, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose wherein the charged particles and the fluid are encapsulated within a plurality of capsules.
Paolini discloses wherein the charged particles and the fluid are encapsulated within a plurality of capsules (col. 17, lines 14-23).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the electro-optic medium of Paolini for the purpose of displaying images.
Regarding claim 14, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose wherein the electro-optic medium further comprises a polymeric sheet comprising a plurality of sealed microcells and the charged particles and the fluid are encapsulated within the plurality of sealed microcells.
Paolini discloses wherein the electro-optic medium further comprises a polymeric sheet comprising a plurality of sealed microcells and the charged particles and the fluid encapsulated within the plurality of sealed microcells (col. 17, lines 16-21).

Regarding claim 15, Fujiwara discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fujiwara fails to disclose wherein the electro-optic medium further comprises a continuous polymeric phase and the charged particles and the fluid provided in a plurality of droplets encapsulated in the continuous polymeric phase.
Paolini discloses wherein the electro-optic medium further comprises a continuous polymeric phase and the charged particles and the fluid provided in a plurality of droplets encapsulated in the continuous polymeric phase (col. 10, lines 7-13).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fujiwara with the electro-optic medium of Paolini for the purpose of forming the particles and fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872